Citation Nr: 1634580	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left knee disability for the periods from July 29, 2011 through April 13, 2011, and from August 1, 2011 through July 17, 2013, and higher than 30 percent for the period since September 1, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1986 to August 1990, and from October 1990 to November 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that granted an increased (10 percent) rating for the Veteran's left knee disability, effective July 27, 2009 (date of claim).  

During the pendency of this appeal, a May 2011 rating decision granted a temporary 100 percent rating due to convalescence following partial medial and lateral meniscectomies and debridement, effective from April 14, 2011 through May 31, 2011, after which time a 10 percent rating became effective.  However, the 100 percent rating was extended through July 31, 2011 by a February 2012 rating decision, after which time a 10 percent became effective.  A July 2014 rating decision granted a temporary 100 percent rating due to convalescence following a total left knee arthroplasty, effective from July 18, 2013 through August 31, 2014, after which a 30 percent rating became effective.  As the Veteran was granted the full benefit he sought for the left knee during the periods from April 14, 2011 through July 31, 2011, and from July 18, 2013 through August 31, 2014, his claim for an increased rating for the left knee during those time periods is moot, and are not on appeal; however, all other time periods remain on appeal for the left knee. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As further discussed below, the Board finds that the evidence raises a claim for a TDIU due to the service-connected left knee disability, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is needed prior to further disposition of the claims.  

The Veteran was provided a VA examination most recently in January 2016.  During the pendency of his appeal, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  Inasmuch as the January 2016 report of VA examination does not include findings required by Correia, and there are other deficiencies in the report of examination, this matter must be remanded for a new examination.  

In addition, the evidence of record includes an August 2015 VA treatment record noting the Veteran was trying to Social Security Administration (SSA) disability benefits.  Records pertaining to any claim for SSA disability benefits are not associated with the claims file.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Ongoing relevant VA treatment records should also be obtained, and the Veteran should be afforded another opportunity to identify any outstanding private treatment records related to the conditions on appeal.  Notably, the operative report of the July 2013 left total knee arthroplasty is not associated with the claims file, and should be associated with the evidence of record as well.  

Finally, because the Veteran's TDIU claim is inextricably intertwined with the increased rating claim remaining on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. §§ 3.159(b), 4.16, that includes an explanation of the information or evidence needed to establish a claim of entitlement for TDIU. 

2. Associate with the claims file all VA treatment records dated since March 2016, as well as any identified outstanding private treatment records that have not been associated with the claims file (including the July 2013 operative report from Dr. Phillips Hospital of the total left knee arthroplasty, which VA treatment records indicate was performed on July 8, 2013).  

3. Secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  

4. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening associated with his left knee disability, and the impact of his service-connected left knee disability on his ability to work.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

5. Then schedule the Veteran for a VA examination to determine the current nature and severity of his left knee disability, status post total knee arthroscopy.  The claims file should be made available to and be reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report.  

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion testing of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is asked to describe any instability or subluxation of the left knee, to state whether there is any weakness in the affected extremity, and to provide an evaluation of the limitations and restrictions imposed by the Veteran's service-connected left knee disability on routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

6. Then, after taking any additional development deemed necessary, readjudicate the issue on appeal (to include granting an earlier effective date for the temporary 100 percent rating for the total left knee arthroplasty, if, as indicated by VA treatment records, the surgery was conducted on July 8, 2013 versus July 18, 2013).  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




